Case: 11-20610     Document: 00511866254         Page: 1     Date Filed: 05/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           May 24, 2012
                                     No. 11-20610
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

JOSE ALFREDO JACOME MARTINEZ, also known as Jose Alfredo Jacome-
Martinez, also known as Jose Jacome Martinez, also known as Oscar Jacome,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:11-CR-274-1


Before DENNIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Jose Alfredo Jacome Martinez (Jacome) appeals his bottom-of-the-
guidelines range, 46-month sentence of imprisonment imposed following his
guilty plea to being unlawfully found in the United States following deportation
and after his conviction for an aggravated felony.                Ordinarily, we review
sentences for procedural error and for substantive reasonableness under an
abuse of discretion standard. Gall v. United States, 552 U.S. 38, 51 (2007).


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-20610    Document: 00511866254      Page: 2   Date Filed: 05/24/2012

                                  No. 11-20610

Unpreserved errors are reviewed for plain error only. Puckett v. United States,
556 U.S. 129, 135 (2009).
      Jacome argues that the 16-level enhancement of his offense level based on
his prior conviction resulted in a grossly disproportionate sentence that violates
the Eighth Amendment’s prohibition against cruel and unusual punishment.
This sentence, at the lowest end of the guidelines range, is not grossly
disproportionate to the gravity of his offense and, thus, does not violate the
Eighth Amendment. See United States v. Cardenas-Alvarez, 987 F.2d 1129,
1134 (5th Cir. 1993).
      In asserting an equal protection violation, Jacome argues for the first time
on appeal that the illegal entry Guideline results in the application of a charge-
based system as well as unwarranted disparities and discrimination against the
poor and uneducated.      He also contends for the first time that an equal
protection violation results because fast-track programs for illegal reentrants are
available in some, but not all districts. These arguments are reviewed for plain
error. Puckett, 556 U.S. at 135. The application of the 16-level enhancement
does not violate equal protection because it treats equally all persons with
qualifying serious prior offenses who commit an illegal reentry offense. See
Cardenas-Alvarez, 987 F.2d at 1134. This court has rejected Jacome’s contention
that the existence of fast-track districts creates an unwarranted sentencing
disparity and violates equal protection. See United States v. Gomez-Herrera, 523
F.3d 554, 562-63 & n.4 (5th Cir. 2008).
      Jacome argues that his sentence is unreasonable because the district court
failed to evaluate factors such as his family ties, work, and limited criminal
history, which showed that his guidelines sentence was greater than necessary
to achieve the goals of 18 U.S.C. § 3553(a). He complains for the first time that
the district court treated the Guidelines as mandatory and that there is no
scientific evidence to support the need for the enhanced sentences for individuals
who illegally reenter the United States.

                                        2
   Case: 11-20610    Document: 00511866254      Page: 3    Date Filed: 05/24/2012

                                  No. 11-20610

      The district court considered the arguments of the parties and stated that
it had reviewed Jacome’s objections, including his argument that his family ties
and work circumstances should be considered as factors in his reentering
illegally, but rejected those reasons when it denied his request for a below-
guidelines sentence. The imposition of a sentence within the properly calculated
guidelines range did not render the sentence substantively unreasonable. See
Gomez-Herrera, 523 F.3d at 565-66. The court did not plainly err in rejecting
Jacome’s argument that the lack of scientific evidence supporting the Guideline
serves to rebut the presumption of reasonableness afforded a within-guidelines
sentence. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009). Nor
is there any indication in the record that the district court plainly erred by
treating the Guidelines as mandatory.
      Jacome’s contention that he will serve a harder time in prison because
there is no rehabilitation available to illegal aliens in prison was rebutted by the
probation office’s response to this objection, which was adopted by the district
court. Jacome has not provided any authority for his argument that the district
court should have imposed a lesser sentence in light of the expense of his
incarceration to the Government, which is not a factor included in § 3553(a) and
is without significance under the Guidelines. The district court did not err in
rejecting these arguments.
      The record reflects that the district court considered the advisory
Guidelines and the § 3553(a) factors. Jacome has not shown that the district
court abused its discretion or plainly erred by failing to take into account a
significant factor or that it gave significant weight to an irrelevant or improper
factor. See United States v. Campos-Maldonado, 531 F.3d 337, 338-39 (5th Cir.
2008). Jacome failed to rebut the presumption that his sentence at the bottom
of the sentencing guidelines range was substantively reasonable. Id. The
sentence is AFFIRMED.



                                         3